         Case 7:20-cr-00626-PMH
Case 7-20-cr-00626-PMH           Document
                           Document       61 inFiled
                                    58 Filed    NYSD 12/10/20 Page 1 ofPage
                                                       on 12/08/2020    2   1 of 2
                                          U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York


                                                    United States District Courthouse
                                                    300 Quarropas Street
                                                    White Plains, New York 10601


                                                     December 8, 2020
BY ECF

The Honorable Philip M. Halpern
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

       Re:     United States v. Jarrett Crisler, Jr. a/k/a “Jayecee,” S2 20 Cr. 626 (PMH)

Dear Judge Halpern:

         The Government respectfully writes regarding the initial bail determination in the above
captioned matter. On December 1, 2020, the defendant, Jarrett Crisler, Jr., a/k/a “Jayecee,”
(“Crisler” or the “defendant”) was arrested in the Middle District of Florida and charged with
firearms trafficking conspiracy for his role as a gun supplier to members of the Untouchable
Gorilla Stone Nation. On December 7, 2020, a grand jury in this District returned Superseding
Indictment S2 20 Cr. 626 (PMH), charging the defendant with firearms trafficking conspiracy and
substantive firearms trafficking. Over the Government’s objection, the defendant was granted bail
earlier today by the Honorable Embry Kidd, United States Magistrate Judge for the Middle District
of Florida. Under 18 U.S.C. § 3145(a)(1), the Government may seek review of a magistrate
judge’s order releasing a defendant pending trial by the District Court with jurisdiction over the
case. District Courts conduct this review de novo. See United States v. Leon, 766 F.2d 77, 80
(2d Cir. 1985); United States v. Sierra, No. 99 Cr. 962, 1999 WL 1206703, *1 (S.D.N.Y. Dec. 16,
1999).

        Accordingly, the Government respectfully asks the Court to: (1) set a date and time for the
parties to appear remotely regarding the Government’s appeal of the initial bail determination for
the defendant; (2) appoint the defendant counsel under the Criminal Justice Act in White Plains,
New York; and (3) issue an order staying Magistrate Judge Kidd’s decision to release the defendant
from custody until the Court has conducted its de novo review. See United States v. Mattis, 963
F.3d 285, Dkt. 39 (2d Cir. 2020) (granting Government’s request to stay bail determination and
directing the United States Marshals to take the defendants into custody forthwith).
          Case 7:20-cr-00626-PMH
  Case 7-20-cr-00626-PMH          Document
                            Document       61 inFiled
                                     58 Filed    NYSD 12/10/20 Page 2 ofPage
                                                        on 12/08/2020    2   2 of 2
                                                                                          Page 2


          Enclosed is a proposed order directing that Magistrate Judge Kidd’s initial bail
   determination be stayed pending review of this Court.



The Government's request that the Court issue
an order staying the Defendant's release from         Respectfully submitted,
custody is denied as moot.
                                                      AUDREY STRAUSS
SO ORDERED.                                           Acting United States Attorney

____________________________                    By:   _s/________________
Philip M. Halpern, U.S.D.J.                           Shiva H. Logarajah
                                                      Jacob Warren
Dated: New York, NY                                   David R. Felton
       December 10, 2020                              Assistant United States Attorneys
                                                      Tel: 914-993-1918
                                                           212-637-2264
                                                           914-993-1908


   Encl.

   Cc:     All Counsel (via ECF)
